Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 1 of 9 PageID: 17




            20-CR-1077 (CCC)
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 2 of 9 PageID: 18
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 3 of 9 PageID: 19
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 4 of 9 PageID: 20
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 5 of 9 PageID: 21
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 6 of 9 PageID: 22
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 7 of 9 PageID: 23
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 8 of 9 PageID: 24
Case 2:20-cr-01077-CCC Document 4 Filed 12/17/20 Page 9 of 9 PageID: 25
